DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/05/2021 has been entered.  Claims 1-3, 5, 11-17, 19, and 21-24 are pending in the application.  Claim 20 has been cancelled.  Claims 4, 6-11 and 18 are withdrawn.  Withdrawn claims 7-10 are cancelled via an Examiner’s amendment.  Withdrawn claims 4, 6, 11, and 18 are rejoined.  Claims 21-24 are cancelled via the Examiner’s amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Stephen A. Burch (Reg. No. 66,570) on 05/06/2021.
	The claims of the application have been amended as follows:
1. (Currently Amended) A gaspath component for a gas turbine engine comprising: 
a platform partially defining an outer diameter of a core flowpath while the gaspath component is in an installed configuration; 

at least one mateface of the platform including a cooling trench defined at least in part by a radially aligned wall, an axially aligned wall, and a wall portion transitioning from the radially aligned wall to the axially aligned wall; [[and]] 
a first set of cooling holes and a second set of cooling holes connecting the internal cooling cavity to the cooling trench; and
the second set of cooling holes connects the internal cooling cavity to the radially aligned wall of the gaspath component and the first set of cooling holes connects the internal cooling cavity to a portion of the cooling trench transitioning from the radially aligned wall of the cooling trench to the axially aligned wall of the cooling trench.

12. (Currently Amended) A gas turbine engine comprising: 
a compressor; 
a combustor fluidly connected to the compressor via a core flowpath; 
a turbine fluidly connected to the combustor via the core flowpath, the turbine including at least one stage having a plurality of rotor blades and a plurality of vanes; and 
an outer diameter of the core flowpath at least one stage being at least partially defined by a set of circumferentially arranged blade outer air seals, each blade outer air seal including a platform, an internal cooling cavity defined within the platform, at least one mateface of the platform including a cooling trench defined at least in part by a radially aligned wall, an axially aligned wall, and a wall portion transitioning from the radially aligned wall to the axially aligned wall, and a first set of cooling holes and a second set of cooling holes connecting the internal cooling cavity to the cooling trench; and
the second set of cooling holes connects the internal cooling cavity to the radially aligned wall and the first set of cooling holes connects the internal cooling cavity to the wall portion transitioning from the radially aligned wall to the axially aligned wall.

20-24 (Canceled).


The above changes to the claims have been made to overcome the prior art of record and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Koyabu et al. (U.S. 8,777,559), Kondo et al. (US 2017/0284218 A1), Kreis et al. (US 2001/0005555), and Lee et al. (U.S. 7,604,453).
	Regarding claim 1, Koyabu et al. fails to disclose wherein the cooling trench is defined by a radially aligned wall (see Fig. 8).  Kondo et al. fails to disclose or suggest wherein a second set of cooling holes connects the internal cooling cavity to the radially aligned wall and the first set of cooling holes connects the internal cooling cavity to the wall portion transitioning from the radially aligned wall to the axially aligned wall (see Fig. 8).  Kreis et al. fails to disclose or suggest wherein the first set of cooling holes connects the internal cooling cavity to the wall portion transitioning from the radially 
	Claims 2-6 and 11 are allowable, as they are dependent on claim 1.
	Claim 12 is allowable for the same reasons as set forth in claim 1.
Claims 15 and 17 are allowable, as they are dependent on claim 12.
Claim 16 is allowed for the reasons set forth in the prior office action.
Claims 13-14 and 18-19 are allowable, as they are dependent on claim 16.

Election/Restrictions
Independent claims 1 and 12 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 12/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 4, 6, 11, and 18, are no longer withdrawn from consideration because each claim is dependent of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/06/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        5/8/2021